Appeal Dismissed and Memorandum Opinion filed October 15, 2015.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-14-00408-CV


                       GIOVANNY LAGUAN, Appellant

                                        V.

                            R.D. PARIKH, Appellee

                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-052722


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 12, 1014. The clerk’s record
was filed September 16, 2014. The reporter’s record was filed December 18, 2014.
No brief was filed.

      On September 3, 2015, this court issued an order stating that unless
appellant submitted a brief on or before October 5, 2015, the court would dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Busby and Brown.




                                        2